EXHIBIT 10.1


SCHEDULE B


NATIONAL PENN BANCSHARES, INC.
EXECUTIVE INCENTIVE PLAN
2006 PERFORMANCE GOALS AND AWARD SCHEDULE


Awards pursuant to the Plan will not be made unless the performance goals set
forth below are met.


Company Portion
 
2006 Earnings Per Share
                             
Threshold
 
Market Target
   NPB Budget Target  
NPB Target
 
Optimum
     
$
1.20
 
$
1.33
  $ 1.47-1.49  
$
1.50-1.52
 
$
1.62
                                   
Category
 
% of Base Salary
A
   
17.5
%
 
35.0
%
  43.8 %  
50
%
 
60
%
B
   
13.1
%
 
24.1
%
  29.6 %  
33.8
%
 
40
%
C
   
10.5
%
 
17.5
%
  21.0 %  
24
%
 
28
%
   
 Individual Portion
B & C
   
0%-10
%
 
0%-10
%
  0%-10 %  
0%-20
%
 
0%-20
%





Parameters:
 

q  
No awards will be paid for performance under threshold.

 

q  
After the total Company Portion award is determined an additional 5% of the
total is available for distribution to individuals for Individual Performance up
to NPB Budget Target. From Budget Target to NP Target it increases to 20%. These
individual awards may not exceed either 10% or 20% of the participant’s base pay
(except for Category A which is capped at 20% of the Company Award amount).

 

q  
Awards for performance between threshold, interim targets, and optimum will be
interpolated.

 

q  
Performance above optimum will result in awards interpolated at one half the
rate of increase between NP target and optimum.

 

q  
A participant must be continuously employed through award payment date to
receive an award.

 

q  
In certain circumstances an individual participant’s performance may
be determined to be inadequate and would not receive any award under this plan



Individual Matching Account - For 2006 the Individual Matching Deferral Account
will be established at 10% of each individual’s award as determined in the above
schedule from Threshold to NPB Budgeted Target. The percentage will then
increase to 33% at NPB Target and remain at 33% above NPB Target.
 
 

--------------------------------------------------------------------------------

 

